[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                          ________________________                    FILED
                                                             U.S. COURT OF APPEALS
                                 No. 09-10455                  ELEVENTH CIRCUIT
                                                               SEPTEMBER 17, 2009
                             Non-Argument Calendar
                                                                THOMAS K. KAHN
                           ________________________
                                                                     CLERK

                        D.C. Docket No. 08-00153-CR-A-N

UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                       versus

ANDREW LEWIS DAVIS,

                                                           Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Alabama
                         ________________________
                              (September 17, 2009)

Before CARNES, WILSON and COX, Circuit Judges.

PER CURIAM:

      Andrew Lewis Davis appeals his conviction for possession of a firearm by a

convicted felon, in violation of 18 U.S.C. § 922(g)(1). Davis presents a single issue

on this appeal: He argues that the evidence was insufficient to sustain his conviction
because the Government did not show that he was in knowing possession of the guns

in question. Therefore, he argues, the court erred in denying his motion for judgment

of acquittal.

      We consider the sufficiency of the evidence to support a conviction de novo,

“view[ing] the evidence in the light most favorable to the government, with all

reasonable inferences and credibility choices made in the government’s favor.”

United States v. Wright, 392 F.3d 1269, 1273 (11th Cir. 2004) (citation omitted). A

conviction will not be overturned on the ground of insufficient evidence unless no

rational trier of fact could find that the evidence established the defendant’s guilt

beyond a reasonable doubt. Id. (quotation omitted). The jury is free to choose among

reasonable constructions of the evidence, and we must accept a jury’s inferences and

determinations of witness credibility. United States v. Williams, 390 F.3d 1319, 1323

(11th Cir. 2004) (citations omitted); Wright, 392 F.3d at 1273.

      Under 18 U.S.C. § 922(g)(1), it is unlawful for a felon to possess a firearm that

has affected or traveled in interstate commerce. Because the parties stipulated that

Davis was a convicted felon and that the three guns in question traveled in interstate

commerce, the only factual determination for the jury was whether Davis knowingly

possessed one or more of the guns. Possession can be either actual or constructive.

United States v. Hernandez, 433 F.3d 1328, 1333 (11th Cir. 2005) (citation omitted).

                                          2
“‘Constructive possession exists when a defendant has ownership, dominion, or

control over an object itself or dominion or control over the premises . . . in which the

object is concealed.’” Id. (quoting United States v. Leonard, 138 F.3d 906, 908 (11th

Cir. 1998)).

      The Government produced evidence showing that Davis was in constructive

possession of the guns. Two law enforcement officers, including Davis’s probation

officer, testified that all three of the guns were found in a bedroom of the trailer that

they believed to be Davis’s residence. The officers believed the trailer was Davis’s

residence because Davis had given the trailer’s address to the probation office as his

residential address and Davis’s probation officer had visited Davis at the trailer

several times. While the officers were in the trailer, Davis identified the bedroom

where the guns were found as the one in which he slept. Officer West testified that

Davis told him that the guns were Davis’s. And, Andre Sanderson, who was present

in the trailer when Davis was arrested, testified that Davis lived in the trailer and

owned the guns.

      Davis makes several arguments regarding the credibility of the Government’s

evidence and the existence of evidence to the contrary. But, viewed in the light most

favorable to the Government, with all reasonable inferences and credibility choices




                                           3
made in the Government’s favor, the evidence was sufficient to support the jury’s

conclusion that Davis possessed the guns.

      AFFIRMED.




                                        4